    Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 1 of 9 PageID #: 242




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

BRIAN BOHLEN,                                     )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )   No. 4:17-CV-01501-JAR
                                                  )
TOM VILLMER,                                      )
                                                  )
                 Respondent.                      )


                                 MEMORANDUM AND ORDER

         This matter is before the Court on Petitioner Brian Bohlen’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1). The matter is fully briefed and ready for

disposition. For the following reasons, Petitioner’s Petition under 28 U.S.C. § 2254 is DENIED

and this action is DISMISSED.

         I.      Background

         On April 27, 2015, Petitioner pleaded guilty pursuant to North Carolina v. Alford, 400 U.S.

25 (1970),1 in the Circuit Court of St. Louis City, Missouri, to one count of first-degree robbery

and one count of armed criminal action. Petitioner was sentenced to ten years of imprisonment on

the first-degree robbery charge and three years on the armed criminal action charge, with the

sentences to run concurrently.

         Subsequently, Petitioner filed a pro se motion for state post-conviction relief under

Missouri Court Rule 24.035, arguing that his plea counsel told him that an Alford plea was not the

same as saying he was guilty; that his plea counsel told him that he would only have to serve 85%




1
    By entering an Alford plea a defendant assents to a charge without admitting guilt.
    Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 2 of 9 PageID #: 243




of his three-year sentence for armed criminal action when he actually had to serve 85% of his ten-

year sentence for robbery; and that he “[mis]understood the affidavit, and was giv[en] fals[e]

information.” (Doc. No. 9-1 at 71). Petitioner was appointed counsel who filed an amended post-

conviction motion on his behalf on February 2, 2016. (Doc. No. 9-4 at 5). In Movant’s amended

motion he argued that he was denied his right to effective assistance of counsel and that his guilty

pleas were unknowingly, unintelligently, and involuntarily made because he entered the Alford

plea only after his plea counsel assured him that he would have to serve only 30 months in prison

(roughly 85% of the three-year armed criminal action sentence). (Id.). The motion court denied

Petitioner’s post-conviction motion without an evidentiary hearing and Petitioner appealed,

arguing that the court erred in denying his ineffective assistance of counsel claim and for denying

the claim without an evidentiary hearing. Subsequently, the Missouri Court of Appeals affirmed

the denial of Petitioner’s claim without an evidentiary hearing, finding that his ineffective

assistance of counsel claim was directly refuted by the record. (Id. at 7-8).

        Petitioner is currently incarcerated at Farmington Correctional Center in Farmington,

Missouri. In the instant petition for writ of habeas corpus, Petitioner raises four grounds for relief:

         1. That Petitioner received ineffective assistance of counsel resulting in an involuntary
            guilty plea because his plea counsel told him that he was only going to serve 85% of
            the three-year sentence for armed criminal action.

         2. That the post-conviction motion court erred in denying Petitioner’s ineffective
            assistance of counsel claim without an evidentiary hearing.2



2
  In Ground Two of his petition, Petitioner originally requested relief because he had “no
evidentiary hearing.” In the supporting facts for his claim, he wrote, “I never got a[n] Evidentiary
hearing. I asked my [plea counsel] for an Evidentiary hearing and I never got one.” (Doc. No. 1
at 6). In response, Respondent stated that it was unclear at what part of the process Petitioner
complained he did not receive an evidentiary hearing (specifically, whether he was complaining
about not receiving an evidentiary hearing about his guilt or on his motion for post-conviction
relief). (Doc. No. 9 at 8). In his Reply, Petitioner clarified that he was complaining of not receiving
an evidentiary hearing on his post-conviction motion. (Doc. No. 13 at 1, 8).
                                                  2
 Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 3 of 9 PageID #: 244




        3. That, prior to Petitioner’s Alford plea, the plea court violated his fifth- and fourteenth-
           amendment rights by denying his motion to suppress statements he made to police.

        4. That Petitioner received ineffective assistance of counsel resulting in an involuntary
           guilty plea because his plea counsel told him that entering an Alford plea was not the
           same as saying that he was guilty.


(Doc. No. 1 at 5-11).

       II.     Standard of Review

       Pursuant to 28 U.S.C. § 2254, a district court “shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). Federal courts may not grant habeas relief on a claim that has been

decided on the merits in state court unless that adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
           application of, clearly established Federal law, as determined by the Supreme
           Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
           facts in light of the evidence presented in the State court proceeding.
.
28 U.S.C. § 2254(d)(1)-(2).

       “A state court’s decision is contrary to . . . clearly established law if it applies a rule that

contradicts the governing law set forth in [Supreme Court] cases or if it confronts a set of facts that

are materially indistinguishable from a [Supreme Court] decision . . . and nevertheless arrives at a

[different] result.” Cagle v. Norris, 474 F.3d 1090, 1095 (8th Cir. 2007) (alteration in original)

(quoting Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)).

       A state court “unreasonably applies” federal law when it “identifies the correct governing

legal rule from [the Supreme] Court’s cases but unreasonably applies it to the facts of the particular

state prisoner’s case,” or “unreasonably extends a legal principle from [the Supreme Court’s]

                                                  3
  Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 4 of 9 PageID #: 245




precedent to a new context where it should not apply or unreasonably refuses to extend that

principle to a new context where it should apply.” Williams v. Taylor, 529 U.S. 362, 407 (2000).

A state court’s factual findings are presumed to be correct, and a state court decision may be

considered an unreasonable determination “only if it is shown that the state court’s presumptively

correct factual findings do not enjoy support in the record.” Ryan v. Clarke, 387 F.3d 785, 791

(8th Cir. 2004) (citing 28 U.S.C. § 2254(e)(1)).

        III.    Discussion

                                         A. Procedural Default

    “[A] state prisoner must exhaust available state remedies before presenting his claim to a

federal habeas court.”     Davila v. Davis, 137 S. Ct. 2058, 2064 (2017) (citing 28 U.S.C.

§ 2254(b)(1)(A)). Exhaustion requires “one complete round of the State’s established appellate

review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Where the petitioner fails to

present his claims in state court, he “forfeits his right to present his federal claim through a federal

habeas corpus petition, unless he can meet strict cause and prejudice or actual innocence

standards.” Greer v. Minnesota, 493 F.3d 952, 957 (8th Cir. 2007) (quoting Clemons v. Luebbers,

381 F.3d 744, 750 (8th Cir. 2004)). “Cause for a procedural default exists where ‘something

external to the petitioner, something that cannot fairly be attributed to him[,] . . . impeded [his]

efforts to comply with the State’s procedural rule.” Maples v. Thomas, 132 S. Ct. 912, 922 (2012)

(alterations in original) (quoting Coleman v. Thompson, 501 U.S. 722, 753 (1991)). To prove

actual innocence, the petitioner must show not only new evidence, but “that ‘it is more likely than

not that no reasonable [fact-finder] would have convicted him in light of th[at] new evidence.”

Osborne v. Purkett, 411 F.3d 911, 920 (8th Cir.2005) (quoting Schlup v. Delo, 513 U.S. 298, 327

(1995)).



                                                   4
 Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 5 of 9 PageID #: 246




   Here, Petitioner failed to properly present his third and fourth claims in state court. Petitioner

never raised his third claim—that the plea court erred in denying his motion to suppress statements

he made to police—during state post-conviction proceedings or on post-conviction appeal.

Petitioner did originally raise his fourth ground of relief—that his plea counsel was ineffective for

telling him that entering an Alford plea was not the same as pleading guilty—in his pro se post-

conviction motion, but Petitioner did not pursue that claim in his amended motion. As a result, he

never presented the claim to state court. See King v. Wallace, No. 4:13-CV-0199-ACL, 2016 WL

827931, at *4 (E.D. Mo. Mar. 3, 2016) (finding that claim mentioned in pro se post-conviction

motion but not raised in amended post-conviction relief motion was never before the state court).

Because Petitioner failed to properly raise these claims in state court, the claims are defaulted, and

Petitioner is procedurally barred from presenting the claims in this Court unless he can demonstrate

cause and prejudice or that he is actually innocent. Petitioner, however, is silent as to why the

Court should consider these procedurally defaulted claims. He does not demonstrate any cause

for his failure to present these arguments in state court, nor does he make a showing that he is

innocent of the crimes for which he was committed. As a result, his third and fourth claims are

procedurally defaulted and will be denied.

                        B. Ground One: Ineffective Assistance of Counsel

       In his first ground, Petitioner argues that his plea counsel was ineffective for advising him

that, if he entered an Alford plea, he would only have to serve 85% of his three-year sentence for

armed criminal action. In the context of a guilty plea, a defendant who pleaded guilty upon the

advice of counsel may challenge the voluntariness of that plea through a claim of ineffective

assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 56-57 (1985); Wiles v. Jones, 960 F.2d 751,

753 (8th Cir. 1991) (challenging voluntariness in the context of an Alford plea). To show



                                                  5
 Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 6 of 9 PageID #: 247




ineffective assistance of counsel, a habeas petitioner must show both that “[his] counsel’s

performance was deficient” and that “the deficient performance prejudiced [his] defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish prejudice in the context of a

guilty plea, a habeas petitioner must show that “there is a reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.” Hill,

474 U.S. at 59; Wiles, 960 F.2d at 753.

       When, as here, an ineffective assistance of counsel claim has been addressed by the state

court, this Court must bear in mind that “[t]aken together, AEDPA and Strickland establish a

‘doubly deferential standard’ of review.” Williams v. Roper, 695 F.3d 825, 831 (8th Cir. 2012)

(citation omitted). It is not sufficient for a petitioner to “show that he would have satisfied

Strickland’s test if his claim were being analyzed in the first instance.” Bell v. Cone, 535 U.S.

685, 698-99 (2002). “Rather, he must show that the [state court] applied Strickland to the facts of

his case in an objectively unreasonable manner.” Id. at 699.

       Petitioner essentially argues that he only entered an Alford plea because he was misled by

his attorney into believing that he would only have to serve 85% of his armed criminal action

sentence (a period of approximately 30 months in prison), rather than a minimum of 85% of his

ten-year sentence for first-degree robbery. This claim, however, is refuted by the record. During

the guilty plea hearing, the following exchange occurred:

       PROSECUTOR:            The range of punishment on robbery, first degree, a Class A
                              felony, is from ten years to thirty years to life in the Missouri
                              Department of Corrections. Eighty-five percent of the
                              sentence must be served before eligibility for parole. Armed
                              criminal action, the range of punishment is a term of
                              imprisonment no less than three years as a first offense for
                              armed criminal action; the three years must be served in its
                              entirety. But again, there’s an indefinite amount of terms for
                              armed criminal action. Those sentences could [ ] run
                              concurrently or consecutively, one after the other.

                                                 6
 Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 7 of 9 PageID #: 248




       THE COURT:             [Petitioner], you understand the ranges of punishment?

       PETITIONER:            Yes, sir.

       THE COURT:             It’s a maximum range, robbery, first degree, is up to life in
                              prison, a minimum of ten years, you understand that, ten
                              years to life?

       PETITIONER:            Yes.

       THE COURT:             And armed criminal action is mandatory three years without
                              probation or parole up to life. Do you understand that, sir?

       PETITIONER:            Yes, sir.

       THE COURT:             And it’s still your desire to enter a blind plea in this case?

       PETITIONER:            Yes, sir.

(Doc. No. 9-4 at 3-4).

       Upon review of the plea colloquy, the Missouri Court of Appeals explained its ruling as

followed:

               [D]uring the guilty plea hearing, [Petitioner] told the court he understood,
       (1) the range of punishment for his first-degree robbery charge was ten years to life
       imprisonment; (2) eighty-five percent of the sentence for first-degree robbery must
       be served before eligibility for parole; (3) the range of punishment for his armed
       criminal action charge was three years without probation or parole to life
       imprisonment; and (4) a sentence of no less than three years for armed criminal
       action was mandatory. Furthermore, during his sentencing hearing, [Petitioner]
       told the court no threats or promises were made to get him to plead guilty. . . .

               Based on the foregoing, we find no reasonable basis existed in the record
       for [Petitioner]’s belief that he would only have to serve thirty months of his
       sentence if he pled guilty to first-degree robbery and armed criminal action.
       Moreover, even if Counsel gave [Petitioner] erroneous advice about the length of
       his sentence and his parole eligibility, the record reflects the prosecutor and court
       “thoroughly disabused him of any preconceived notions” regarding the
       consequences of his guilty pleas, and consequently, [Petitioner]’s pleas were
       voluntarily made. See Allen v. State, 233 S.W.3d 779, 784 (Mo. App. E.D. 2007)
       (similarly finding). Accordingly, [Petitioner]’s claim that Counsel was ineffective
       for misinforming him about his sentence is refuted by the record . . . .



                                                 7
  Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 8 of 9 PageID #: 249




(Id. at 7-8).

        Upon consideration, the Court finds the decision of the Missouri Court of Appeals is

entitled to deference. The appellate court found Petitioner’s guilty plea was made knowingly and

voluntarily, and a review of the state court record supports that finding. Petitioner acknowledged

that he understood the possible range of punishment for each count and affirmed that his counsel

did not coerce or threaten him into pleading guilty. “Solemn declarations in open court carry a

strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). Petitioner must

submit significant evidence to overcome the presumption; “conclusory allegations unsupported by

specifics” are not enough. Id. Nothing in the record suggests that Petitioner’s testimony was

coerced or that his plea was unknowing or otherwise suspect, and he offers nothing but conclusory

allegations in support of his ineffective assistance claim. Therefore, habeas relief is unwarranted

and Ground One will be denied.

                         C. Ground Two: Denial of Evidentiary Hearing

    In his second ground, Petitioner argues that he is entitled to relief because the post-conviction

motion court denied his ineffective assistance of counsel claim without granting him an evidentiary

hearing. Petitioner presented this argument on post-conviction appeal, and it was denied by the

Missouri Court of Appeals. The appellate court explained that it was not erroneous for the motion

court to deny the claim without an evidentiary hearing because, as previously discussed, the

argument was clearly refuted by the record. (Doc. No. 9-4 at 8).

    This Court cannot reach the merits of this argument “[b]ecause there is no federal constitutional

requirement that states provide a means of post-conviction review of state convictions” and, as a

result, “an infirmity in a state post-conviction proceeding does not raise a constitutional issue

cognizable in a federal habeas petition.” Williams–Bey v. Trickey, 894 F.2d 314, 317 (8th Cir.



                                                 8
 Case: 4:17-cv-01501-JAR Doc. #: 15 Filed: 07/16/20 Page: 9 of 9 PageID #: 250




1990); see also Smith v. Lockhart, 882 F.2d 331, 334 (8th Cir. 1989) (a state prisoner “cannot

establish the unconstitutionality of his custody as required under 28 U.S.C. § 2254(a) merely by

attacking the [state] post-conviction review process either in general or as applied in his case”);

Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984) (“§ 2254 gives federal courts jurisdiction to

determine the constitutionality of a state criminal conviction, but does not authorize review of state

postconviction relief proceedings”). Since Petitioner cannot raise a constitutional violation by

challenging the post-conviction review process, his second ground fails and must be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2254 (Doc. No. 1) is DENIED, and his claims are DISMISSED with prejudice. A

separate Order of Dismissal will accompany this Memorandum and Order.

       IT IS FURTHER ORDERED that because Petitioner cannot make a substantial showing

of the denial of a constitutional right, the Court will not issue a certificate of appealability. See

Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997).




                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE


Dated this 16th day of July, 2020.




                                                  9
